DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a first action on the merits.
Claims 1-20 are currently pending.

Information Disclosure Statement
The prior art references provided in the IDS, submitted 09-17-2020, are being considered by the examiner.
The English translation of the ISR provided by the Global Dossier is being considered by the examiner.

Drawings
The drawings submitted 09-17-2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


REGARDING CLAIM 1: “extracting historical driving routes from user historical driving data; calculating information entropy for the user according to distribution of the driving routes; determining driving route familiarity for the user based on the information entropy.”

Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.

§101 Analysis – Step 1
Claim 1 is directed toward a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

§101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the §101 rejection. Claim 1 recites:
extracting historical driving routes from user historical driving data;
calculating information entropy for the user according to distribution of the driving routes;
determining driving route familiarity for the user based on the information entropy.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “calculating (evaluating/determining)” and “determining” in the context of this claim encompasses a person looking at data collected and forming a simple judgement. Specifically, if a segment of a traveled route is random or not falling within a common use category; and, executing a secondary determination based upon a prior determination, which is an expansion of the abstract idea. Further, all of which is observable by a passenger of a vehicle, especially in the roll of a logistics type of company. Accordingly, the claim recites at least one abstract idea.

§101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

Claim 1 recites:
extracting historical driving routes from user historical driving data;
calculating information entropy for the user according to distribution of the driving routes;
determining driving route familiarity for the user based on the information entropy.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of “extracting historical driving routes from user historical driving data”, the examiner submits that this limitation is extra-solution activity that merely uses a computer to perform a data-gather process. In particular, the extracting step from an external source or on-site database is recited at a high level of generality (i.e. as a general means of gathering route data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional element does not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

§101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to nothing more than computerized data collection using a generic computer component. Generally applying an exception using generic computers cannot provide an inventive concept. And as discussed above, the additional limitation is insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitation of “extracting” is a well-understood, routine, and conventional activity, and the specification does not provide any indication that the information retrieval is anything other than a conventional computer within a vehicle or some sort of backend server. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner.

Dependent claim(s) 2-11, and 13-20 do not recite any further limitations that cause the claim(s) to be patent eligible. 
Therefore, claim 1 is ineligible under 35 USC §101.

REGARDING CLAIM 3 (4 AND 6 PARALLEL IN SCOPE): “the information entropy is calculated by the following formula: H = - (math) where p_i represents the probability of the i-th route.”

Claim 3 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a mathematical concept without significantly more.

§101 Analysis – Step 1
Claim 3 is directed toward a method (i.e., a process). Therefore, claim 3 is within at least one of the four statutory categories.

§101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed
to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 3 includes limitations that recite a mathematical concept (emphasized below in bold text) and will be used as a representative claim for the remainder of the §101 rejection.
Claim 3 recites:
the information entropy is calculated by the following formula: H = - (math) where p_i represents the probability of the i-th route

The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept”.
The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)).

§101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

see claim 1 analysis (supra),
claim 3 has no additional limitations

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative claim 3 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Therefore, claim 3 (4 and 6 parallel in scope) is ineligible under 35 USC §101.

REGARDING CLAIM 13: claim 13 is rejected under 35 U.S.C. §101 because the claimed invention is directed to nonstatutory subject matter.   The claims are drawn to a “computer readable medium”.  The specification is silent regarding the meaning of this term.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).

Claim Objections
Claims 13-20 are objected to because they are dependent claims drafted in independent form. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 11-12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A)  and Pan (US 20180335309 A1).

REGARDING CLAIM 1, Watanabe discloses, extracting historical driving routes from user historical driving data (Watanabe: [ABS] In navigation system, method, and program for an automotive vehicle, a travel history of the vehicle which is made correspondent with a road map information is stored, a degree of a user's familiarity with one of predetermined regions for each of the predetermined regions in the road map information is calculated on the basis of the travel history of the vehicle and its corresponding road map information, and the road map information is produced in accordance with the calculated degree of the user's familiarity with the one of the predetermined regions; also see ¶'s[0010-0013]; [FIG. 1 (3)(31)] see link between elements 3 and 4).
Watanabe does not explicitly disclose, calculating information entropy for the user according to distribution of the driving routes.
However, in the same field of endeavor, Gao discloses, “Example 2 on the basis of the first embodiment, in step S1, the historical GPS track before matching with the road network, using KSW entropy threshold method based on the GPS track is divided into a plurality of segment traces. Example 3 on the basis of the second embodiment, using KSW entropy threshold method based on the GPS track is divided into a plurality of segment traces of specific step is: S1.1 find the threshold θ of maximum entropy results in a normal sampling rate and abnormal sampling rate; S1.2, tracking historical GPS trail, when the time interval between two consecutive GPS track history reading exceeds the threshold θ, the GPS tracking is finished, generating new GPS track; also see claims 2-4”, for the benefit of ... helping reduce the number of data elements in a set after it has been collected, while maintaining most of the overall breadth or usefulness that set of data elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by Watanabe to include a threshold for entropy taught by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to help reduce the number of data elements in a set after it has been collected, while maintaining most of the overall breadth or usefulness that set of data elements.
Watanabe in view of Gao does not explicitly disclose, determining driving route familiarity for the user based on the information entropy.
However, in the same field of endeavor, Pan discloses, “[0009] In some embodiments, the one or more ordinary routes may be determined according to maximum margin planning (MMP) algorithm or maximum entropy inverse reinforcement learning (IRL) algorithm; [0082] As another example, multiple ordinary routes may be determined according to the maximum entropy IRL algorithm. For example ... where A, B, C, and D refer to four ordinary routes according to the maximum entropy IRL algorithm; W.sub.A, W.sub.B, W.sub.c, and W.sub.D refer to the total weights of the links on route A, route B, route C, and route D, respectively; and P.sub.A refers to the probability that route A is chosen by a user while planning a route”, for the benefit of … providing a recommended route that would be a preferred route to a driver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include determining ordinary routes taught by Pan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a recommended route that would be a preferred route to a driver.

REGARDING CLAIM 2, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Pan also discloses, each of the historical driving routes is defined by the starting and ending locations of each driving route (Pan: [ABS] A method for recommending a route includes obtaining a first start point and a first end point…).

REGARDING CLAIM 5, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Pan also discloses, determining the driving route familiarity by normalizing the information entropy (Pan: [0073] For example, weight determination block 520 may determine a primary weight of a link by calculating an average value of the values of one or more road features, such as road length, road width, etc. The values of the one or more road features may range from 0 to 1 after a normalizing operation performed by acquisition unit 410. In some embodiments, weight determination block 520 may determine a primary weight of a link and/or a route based on a user input or according to default settings of route planning system 110.).

REGARDING CLAIM 11, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe also discloses, providing intelligent service or recommendation based on the driving route familiarity of the user (Watanabe: [ABS] In navigation system, method, and program for an automotive vehicle, a travel history of the vehicle which is made correspondent with a road map information is stored, a degree of a user's familiarity with one of predetermined regions for each of the predetermined regions in the road map information is calculated on the basis of the travel history of the vehicle and its corresponding road map information, and the road map information is produced in accordance with the calculated degree of the user's familiarity with the one of the predetermined regions; also see ¶'s[0010-0013]; [FIG. 1 (3)(31)] see link between elements 3 and 4).

REGARDING CLAIM 12, limitations and motivations addressed, see claim 1 above (supra).

REGARDING CLAIM 13, limitations and motivations addressed, see claim 1 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

REGARDING CLAIM 14, limitations and motivations addressed, see claim 1 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

REGARDING CLAIM 15, limitations and motivations addressed, see claim 2 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

REGARDING CLAIM 18, limitations and motivations addressed, see claim 5 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

Claims 3-4, 6, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A) and Pan (US 20180335309 A1) as applied to claim 2 above, and further in view of Hazard (US 20190311220 A1).

REGARDING CLAIM 3, Watanabe in view of Gao and Pan remain as applied above to claim 2, and further, Watanabe in view of Gao and Pan do not explicitly disclose, the information entropy is calculated by the following formula: H = - (math); where pi represents the probability of the ith route.
However, in the same field of endeavor, Hazard discloses, [0036] “Entropy (“H(x)”) is a measure of the average expected value of information from an event and is often calculated as the sum over observations of the probability of each observation multiple by the negative log of the probability of the observation; H(x)=−Σ.sub.ip(x.sub.i)*log p(x.sub.i)”, for the benfit of … reducing/eliminating less regularly ordered information and random noise.
Hazard does not explicitly recite the information entropy is calculated by the following formula: H = - (math); where pi represents the probability of the ith route. However, Hazard discloses H(x)=−Σ.sub.ip(x.sub.i)*log p(x.sub.i). Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving chaos/entropy/irregularities/etc., as shown by Hazard. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include entropy calculations taught by Hazard. One of ordinary skill in the art would have been motivated to make this modification in order to reducing/eliminating less regularly ordered information and random noise.


	REGARDING CLAIM 4, Watanabe in view of Gao, Pan, and Hazard remain as applied above to claim 3, and further, Hazard also discloses, pi is calculated by the following formula: (math); where #Trip_i, represents the frequency of the ith route Trip_i, in the history (Hazard: see at least ¶'s[0044-0046] for math regarding distance traveled and repetition (i.e., trips)).

REGARDING CLAIM 6, Watanabe in view of Gao, and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan do not explicitly disclose, the information entropy is normalized by the following formula: (math).
However, in the same field of endeavor, Hazard discloses, “[0060] In some embodiments, one can quantify the information needed to express a distance contribution φ(x) by moving to a probability. In some embodiments, the exponential distribution may be selected to describe the distribution of residuals, as it may be the maximum entropy distribution constrained by the first moment. In some embodiments, a different distribution may be used for the residuals, such as the Laplace, lognormal distribution, Gaussian distribution, normal distribution, etc. [0061] The exponential distribution may be represented or expressed as: [00006] 1 λ = .Math. r  ( x ) .Math. p ( 8 ); also see equation #9 for normalization”, for the benefit of … quantifying a entropy distribution.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include scaling down of the data set such that the normalized data falls in the range taught by Hazard. One of ordinary skill in the art would have been motivated to make this modification in order to quantifying an entropy distribution.

REGARDING CLAIM 16, limitations and motivations addressed, see claim 3 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

REGARDING CLAIM 17, limitations and motivations addressed, see claim 4 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

REGARDING CLAIM 19, limitations and motivations addressed, see claim 6 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

Claim(s) 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A), Pan (US 20180335309 A1), and Hazard (US 20190311220 A1) as applied to claim 6 above, and further in view of Miyazaki (US 20190226864 A1).

REGARDING CLAIM 7, Watanabe in view of Gao, Pan, and Hazard remain as applied above to claim 6, and further, Watanabe in view of Gao, Pan, and Hazard do not explicitly disclose, the value of the driving route familiarity is in (0, 1], and when the information entropy approaches infinite, the driving route familiarity approaches zero, when the information entropy is 0, the driving route familiarity is 1.
However, in the same field of endeavor, Miyazaki discloses, “[0026] FIG. 9 is a flow chart illustrating a series of steps regarding information processing (1. accumulation of history of activities and determination of familiar links) executed by an electronic circuit 11 according to a second embodiment; [0027] FIG. 10A is a schematic diagram illustrating a familiar region 62 based on a mesh code 60 and the entire familiar regions 62 superposed on a road system; [0028] FIG. 10B is a schematic diagram illustrating familiar links 41 with the entire length included in the familiar region 62 on the map; also see corresponding figures for removing new or unfamiliar/random links (entropy), which is determining route familiarity and the functional limitation of the claim”, for the benefit of determining regular routes based upon historic driving activities.
Miyazaki does not explicitly recite number values for familiarity. However, Miyazaki discloses determining familiar and unfamiliar routes, and, removing new or unfamiliar links (entropy), which is determining route familiarity and the functional limitation of the claim.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include determining familiarity taught by Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order to determine regular routes based upon historic driving activities.

REGARDING CLAIM 20, limitations and motivations addressed, see claim 7 above (supra), for firmware, hardware, software, processor, instructions, etc., see "Pan" ¶[0006].

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A), and Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Cheng (US 20160341564 A1).

REGARDING CLAIM 8, Watanabe in view of Gao, and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao, and Pan do not explicitly disclose, extracting the historical driving routes from user historical driving data within a preset period of time.
However, in the same field of endeavor, Cheng discloses, “[0049] In one embodiment, sequence features are calculated based on previously recorded personal driving history and or real-time sequence features that are captured as the user travels along a route (e.g., a calculated route)”, for the benefit of providing personalized routing based on potential user routing behaviors (e.g., making routing mistakes, correctly following routing instructions, etc.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include a preset period of time taught by Cheng. One of ordinary skill in the art would have been motivated to make this modification in order to provide personalized routing based on potential user routing behaviors (e.g., making routing mistakes, correctly following routing instructions, etc.).

REGARDING CLAIM 9, Watanabe in view of Gao, and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao, and Pan do not explicitly disclose, classifying users into different groups based on the driving route familiarity of the users, and the groups at last comprises: relatively conservative users and relatively explorative users.
However, in the same field of endeavor, Cheng discloses, “[0002] … providing personalized routing based on potential user routing behaviors (e.g., making routing mistakes, correctly following routing instructions, etc.); [0032] ...if a user is predicted to correctly handle an upcoming route segment (e.g., predicted to match or adhere to a calculated route), the system 100 can reduce the amount of routing information presented to the user; [0035] In one embodiment, the personalized routing platform 103 may monitor when a user (e.g., when using a navigation application 105) engages in one or more routing behaviors (e.g., makes one or more routing mistakes or correctly handles a routing segment) using criteria for defining routing behaviors (e.g., by assessing whether deviations are identified between a calculated route and the user's actual recorded route); also see ¶[0049]”, for the benefit of … motivation addressed, see claim 8 (supra).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A), and Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Barfield (US 20170101093 A1).

REGARDING CLAIM 10, Watanabe in view of Gao, and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao, and Pan do not explicitly disclose, predicting the likelihood of collision risk base on the driving route familiarity of the users, wherein the users with lower driving route familiarity tend to have higher probabilities to get involved in collisions.
However, in the same field of endeavor, Barfield discloses, “[0034] Data collection module ... collision avoidance algorithms for making more refined distinctions when avoiding collisions. User data ... the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings...; also see [claim 19]”, for the benefit of reducing stress, promoting driver confidence and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include risk base on the driving route familiarity taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stress, promoting driver confidence and safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thompson (US 20200117912 A1)
Zhong (US 20100088146 A1)
Cheng (US 20160341564 A1)
Golding (US 7680749 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663